UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4413
KIRK DARNELL TAYLOR,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
           James H. Michael, Jr., Senior District Judge.
                           (CR-94-42)

                      Submitted: October 10, 2003

                      Decided: October 27, 2003

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Frederick T. Heblich, Jr., Charlottesville, Virginia, for Appellant.
John L. Brownlee, United States Attorney, Jean B. Hudson, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TAYLOR
                               OPINION

PER CURIAM:

   Kirk Darnell Taylor appeals the fifteen-month sentence imposed
after the district court revoked his supervised release. Taylor asserts
that the district court did not provide adequate notice of its intent to
sentence him above the recommended guideline range and that his
sentence is plainly unreasonable. We affirm.

   Taylor contends that the district court was required to give him
notice of its intention to depart from the recommended guideline
range listed in Section 7B1.4 of the U.S. Sentencing Guidelines Man-
ual (2002) and the grounds upon which such departure was based. But
no such notice is required because "Chapter 7’s policy statements are
now and have always been non-binding, advisory guides to district
courts in supervised release revocation proceedings." United States v.
Davis, 53 F.3d 638, 642 (4th Cir. 1995). See also United States v.
Shaw, 180 F.3d 920, 922-23 (8th Cir. 1999) (collecting cases).

   We also find that the district court did not abuse its discretion in
imposing a fifteen-month sentence, although the sentence exceeds the
three-to-nine-month sentence recommended in U.S. Sentencing
Guidelines Manual Ch. 7 (2002). See Davis, 53 F.3d at 642. Taylor’s
violations of the terms of his supervised release provide ample sup-
port for the action of the district court, and Taylor’s sentence is within
the statutory maximum. See 18 U.S.C.A. § 3583(e)(3) (West 2000 &
Supp. 2003).

  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED